                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   THOMAS W. FARR,                                )
                                                  )
                 Plaintiff,                       )
                                                  )
   v.                                             )       No.:   3:16-CV-387-TAV-HBG
                                                  )
   DR. PAUL NINER and                             )
   DAN WALKER,                                    )
                                                  )
                 Defendants.                      )


                         MEMORANDUM OPINION AND ORDER

          This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983. Now before

   the Court are Defendant Paul Niner’s motion to dismiss Plaintiff’s complaint [Doc. 109],

   Defendant Dan Walker’s motion for summary judgment [Doc. 119], Plaintiff’s counsel’s

   motion to withdraw [Doc. 124], and Plaintiff’s pro se motions for discovery, to amend his

   complaint, for reconsideration, and to appoint counsel [Docs. 126, 127, 130]. The Court

   will address these motions in turn.

   I.     DEFENDANT NINER’S MOTION TO DISMISS

          First, Defendant Niner has filed a motion to dismiss Plaintiff’s Eighth Amendment

   claim1 against him under Federal Rule of Civil Procedure 12(b)(6), for failure to state a

   claim upon which relief may be granted, [Doc. 109] and a supporting memorandum [Doc.

   110]. Plaintiff has responded [Doc. 123], and Defendant Niner has replied [Doc. 125].


          1
             Defendant Niner also seeks to dismiss Plaintiff’s negligence claim against him in this
   motion [Doc. 110 p. 7–8]. However, only Plaintiff’s Eighth Amendment claim remains pending
   against this Defendant [Doc. 13 p. 4].


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 1 of 18 PageID #: 1176
          A.     Standard

           Pursuant to Rule 12(b)(6), a complaint may be dismissed for failure to state a claim

   if a plaintiff fails to proffer “enough facts to state a claim to relief that is plausible on its

   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In order to survive a

   12(b)(6) motion, the plaintiff’s complaint must allege facts which, if proved, would entitle

   the plaintiff to relief.” Southeast Texas Inns, Inc. v. Prime Hosp. Corp., 462 F.3d 666, 671

   (6th Cir. 2006). A motion to dismiss under Rule 12(b)(6) requires the Court to construe

   the allegations in the complaint in the light most favorable to the plaintiff and accept all of

   plaintiff’s factual allegations as true. Meador v. Cabinet for Human Res., 902 F.2d 474,

   475 (6th Cir. 1990). Courts liberally construe pro se pleadings and hold them to a less

   stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

   519, 520 (1972).

          A prison official’s deliberate indifference to an inmate’s serious medical needs

   violates the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97 (1976). Prison medical

   personnel or officials may be deliberately indifferent to a prisoner’s serious medical needs

   “in their response to a prisoner’s needs,” by “intentionally denying or delaying access to

   medical care,” or by “interfer[ing] with treatment once prescribed.” Id. at 104–5.

   Establishing the deprivation of a federal right in the Eighth Amendment medical context

   requires evidence that that acts or omissions of an individual operating under the color of

   state law were “sufficiently harmful to evidence deliberate indifference to serious medical

   needs.” Id. at 106.

                                                  2


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 2 of 18 PageID #: 1177
          Notably, “a patient’s disagreement with his physicians over the proper course of

   treatment alleges, at most, a medical-malpractice claim, which is not cognizable under

   §1983.” Darrah v. Krisher, 865 F.3d 361, 372 (6th Cir. 2017) (citing Estelle, 429 U.S.

   at 107). And, “federal courts are generally reluctant to second guess medical judgments[.]”

   Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011) (quoting Westlake v. Lucas, 537

   F.2d 857, 860 n. 5 (6th Cir. 1976)). However, it is possible for medical treatment to be “so

   woefully inadequate as to amount to no treatment at all.” Id. (quoting Westlake, 537 F.2d

   at 860 n. 5).

          B.       Analysis

          As Plaintiff points out in his response in opposition to Defendant Niner’s motion,

   the Sixth Circuit has already found that the complaint states a plausible claim for violation

   of the Eighth Amendment upon which relief may be granted against Defendant Niner [Doc.

   13 p. 8–9]. Specifically, the Sixth Circuit stated as follows:

                   Farr alleged that, on June 23, 2015, after waking and
                   discovering that he had lost “half” of the vision in his left eye,
                   Dr. Niner examined him, said that something was wrong, and
                   stated that “it does look serious.” This suggests that Dr. Niner
                   perceived that Farr faced “a substantial risk of serious harm.”
                   Farmer v. Brennan, 511 U.S. 825, 847 (1994). Dr. Niner did
                   not take immediate action but instead told Farr that Dr. Crump
                   would return the following day and that he would make sure
                   that he examined Farr. Despite this assurance, when Farr
                   reported to the clinic the following morning and stated that he
                   had lost all vision in his left eye, he was told that he would have
                   to wait. When he returned, he was told that Dr. Crump had
                   left. Dr. Lane then examined Farr, perceived the seriousness
                   of his condition, and took immediate action that ultimately
                   resulted in Farr’s being examined at the University of
                   Tennessee’s Emergency Room.
                                                   3


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 3 of 18 PageID #: 1178
                  Because Farr alleged that he had lost only half of his vision
                  when he saw Dr. Niner and that he could see nothing out of his
                  left eye the following day, he adequately alleged that the delay
                  in treatment had a “detrimental effect” on his vision. Santiago
                  v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013) (quoting Napier v.
                  Madison Cty., 238 F.3d 739, 742 (6th Cir. 2001)). Farr
                  therefore adequately alleged an Eighth Amendment claim
                  against Dr. Niner . . . .

   [Id.]. The Sixth Circuit thus held that this Court erred in dismissing Plaintiff’s Eighth

   Amendment claim against Defendant Niner under 28 U.S.C. § 1915(e)(2)(B)(ii). [Id. at 9].

          To support his assertion that he is entitled to judgment as a matter of law, despite

   this Sixth Circuit’s holding, Defendant Niner states that Plaintiff’s medical records

   establish that, on June 23, 2015, Defendant Niner examined Plaintiff, provided an

   assessment, and referred him to another doctor. [Doc. 110 p. 2–7]. He asserts that there

   was no emergency at that time which put him on notice that he needed to, or could, do

   more. [Id. at 2]. He also alleges that: (1) Plaintiff has failed to sufficiently allege deliberate

   indifference as to him; (2) his alleged statement that Plaintiff’s condition looked serious is

   insufficient to support such an inference; and (3) Plaintiff’s allegations are essentially

   disagreement with the treatment Defendant Niner provided [Id. at 6–7]. He further notes

   that the standard for determining whether a complaint states a claim upon which relief may

   be granted pursuant to a motion to dismiss is stricter than the screening standard under the

   Prison Litigation Reform Act (“PLRA”), which is the standard under which the Sixth

   Circuit found that this Court erred in dismissing Plaintiff’s complaint for failure to state an

   Eighth Amendment claim against Defendant Niner [Doc. 125].

                                                   4


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 4 of 18 PageID #: 1179
          However, as the Sixth Circuit noted, Plaintiff alleges in his complaint that

   Defendant Niner examined him and stated that his eye issue looked serious, but “did not

   take immediate action,” and, while Plaintiff had only lost half of his vision in his left eye

   on the day that he saw Defendant Niner, he has lost all vision in that eye by the next day

   [Doc. 13 p. 8]. While Defendant Niner asserts that the medical records establish that no

   emergency existed at the time of this examination, making all reasonable inferences in

   Plaintiff’s favor, as the Court must do at this stage of litigation, Plaintiff has alleged facts

   from which the Court can plausibly infer that, in this examination, Defendant Niner

   perceived and disregarded a substantial risk of harm to Plaintiff in a manner that caused

   him injury, and thereby violated Plaintiff’s Eighth Amendment rights. See Santiago v.

   Ringle, 734 F.3d 585, 591 (6th Cir. 2013) (stating that “[a]n official is deliberately

   indifferent where she (1) ‘subjectively perceived facts from which to infer substantial risk

   to the prisoner,’ (2) ‘did in fact draw the inference,’ and (3) ‘then disregarded that risk.’)

   (quoting Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)).

          Accordingly, Defendant Niner’s motion to dismiss [Doc. 109] will be DENIED.

   II.    COUNSEL’S MOTION TO WITHDRAW

          In his motion to withdraw from his representation of Plaintiff, counsel for Plaintiff

   states that he has no ability to visit Plaintiff due to the ongoing pandemic, has limited ability

   to communicate with Plaintiff by phone, and has informed Plaintiff of the obstacles to

   prevail in this action [Doc. 124]. Counsel also states that Plaintiff wishes to represent

   himself pro se, and counsel will provide Plaintiff with all pending motions [Id.]. For good

                                                  5


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 5 of 18 PageID #: 1180
   cause shown, and due to the lack of opposition, this counsel’s motion to withdraw [Doc.

   124] will be GRANTED, and the Clerk will be DIRECTED to remove Plaintiff’s counsel

   from his designation as Plaintiff’s counsel on the Court’s docket.

   III.   PLAINTIFF’S MOTION TO AMEND

          Plaintiff has filed a pro se motion to amend his complaint, in which he states that he

   intends to raise claims against Defendants Walker and Niner, former Defendants to whom

   the Court granted summary judgment, as well as newly named Defendants [Doc. 127].

   Defendants Walker and Niner and former Defendants Joseph Crump and Corizon, Inc.

   (“Corizon”) filed responses in opposition [Docs. 128, 132, 133, 134].

          As Defendants and former Defendants correctly point out in their responses,

   Plaintiff did not attach a complete proposed amended complaint to this motion as required

   by this Court’s local rules. E.D.TN. LR 15.1 (providing in relevant part that “[a]ny

   amendment to a pleading, whether filed as a matter of course or upon a motion to amend,

   shall, except by leave of Court, reproduce the entire pleading as amended and may not

   incorporate any prior pleading by reference. A failure to comply with this rule may be

   grounds for denial of the motion”). Accordingly, Plaintiff’s failure to attach a complete

   proposed amended complaint is, itself, grounds for the Court to deny Plaintiff’s motion to

   amend.

          Moreover, as the Court noted above, in his motion to amend his complaint, Plaintiff

   seeks to amend his claims against Defendants Walker and Niner, to assert claims against

   former Defendants who were dismissed on summary judgment, and add new Defendants

                                                6


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 6 of 18 PageID #: 1181
   [Doc. 127]. However, Plaintiff has not established that he is entitled to assert new or

   amended claims any former, new, or current defendant.

          A.     Former Defendants

          As to former Defendants to whom the Court has not granted a final, appealable

   judgment [Doc. 106], allowing Plaintiff to amend his complaint to add claims against them

   would require the Court to revise its interlocutory order granting summary judgment in

   favor of these former Defendants. The Sixth Circuit has recognized that district courts may

   revise interlocutory orders under Federal Rule of Civil Procedure 54(b). Rodriguez v.

   Tenn. Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004) (“District

   courts have authority both under common law and Rule 54(b) to reconsider interlocutory

   orders”); Palmer v. Bagley, 330 F. App’x 92, 105 (6th Cir. 2009) (observing, in a habeas

   case, that a district court can revise a non-final order under Rule 54(b) “at any time prior

   to final judgment”). However, courts generally only reconsider interlocutory orders where

   “there is (1) an intervening change of controlling law; (2) new evidence available; or (3) a

   need to correct a clear error or prevent manifest injustice.” Rodriguez, 89 F. App’x at 959

   (citation and footnote omitted).

          Plaintiff has not established that: (1) any intervening change in controlling law

   regarding the Court’s grant of summary judgment to former Defendants has occurred;

   (2) there is new evidence available; or (3) there is a need to correct any error in this

   interlocutory order or to prevent manifest injustice. While Plaintiff relies upon his jail

   medical records to support the claims that he proposes to add to his complaint, he does not

                                                7


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 7 of 18 PageID #: 1182
   state which, if any, of the medical records he did not previously have to support his claims.

   Nor does he set forth any other reason for the Court to revise its interlocutory order granting

   summary judgment in favor of former Defendants. As such, Plaintiff has not established

   that he is entitled to amend his complaint as to any former Defendants.

          B.     New Defendants

          As to Plaintiff’s request to amend his complaint to add claims against new

   Defendants, the Court must balance the harm to Plaintiff, if he is not permitted to amend,

   against the prejudice caused to the other parties if leave to amend is granted. Foman v.

   Davis, 371 U.S. 178, 182 (1962). “A motion to amend a complaint should be denied if the

   amendment is brought in bad faith, for dilatory purposes, results in undue delay or

   prejudice to the opposing party, or would be futile.” Crawford v. Roane, 53 F.3d 750, 753

   (6th Cir. 1995) (citation omitted). Amendment of a complaint is futile when the proposed

   amendment would not permit the complaint to survive a motion to dismiss. Miller v.

   Calhoun Cnty, 408 F.3d 803, 817 (6th Cir. 2005).

          Notably, federal district courts apply a state’s statute of limitations to § 1983 claims.

   Harris v. United States, 422 F.3d 322, 331 (6th Cir. 2005). Tennessee applies a one-year

   statute of limitations to federal civil rights actions, including those under § 1983. Zundel

   v. Holder, 687 F.3d 271, 281 (6th Cir. 2012); Tenn. Code Ann. § 28-3-104(a)(1)(B). Under

   the “discovery rule,” a statute of limitations begins to run from the time when “a plaintiff

   discovers, or in the exercise of reasonable care and diligence, should have discovered, his




                                                  8


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 8 of 18 PageID #: 1183
   injury and the cause thereof.” City State Bank v. Dean Witter Reynolds, Inc., 948 S.W.2d

   729, 735 (Tenn. Ct. App. 1996) (citation omitted).

          Plaintiff filed his motion to amend on August 4, 2020 [Doc. 127-1]. In his motion,

   Plaintiff asserts that the his amended complaint would involve claims that “from

   Dec[ember] 2012 [un]til June 2015” he “could not get the prison medical personnel to

   provide him with the appropriate medical treatment” for his eye condition [Doc. 127 p. 5].

   He also states that he wishes to raise a claim of fraud relating to intentional falsifying of

   his medical records, which he states occurred on June 23, 2015 [Id. p. 2].

          Based on Plaintiff’s own statements in his motion to amend, all of the discrete

   actions that form the basis of his proposed amended claims occurred more than five (5)

   years before he filed the instant motion to amend. Thus, the statute of limitations has long

   expired for these claims against any new Defendants, and Rule 15(c) does not allow

   Plaintiff to add the new Defendants to this action. See Cox v. Treadway, 75 F.3d 230, 240

   (6th Cir. 1996) (finding that “Sixth Circuit precedent clearly holds that new parties may

   not be added after the statute of limitations has run”); Smith v. City of Akron, 476 F. App’x

   67, 69 (6th Cir. 2012) (holding that Rule 15(c) of the Federal Rules of Civil Procedure

   offers no remedy when plaintiff “simply did not know whom to sue or opted not to find out

   within the limitations period”). Accordingly, because his amendment to add the new

   proposed Defendants would be futile, the Court does not find it appropriate to allow

   Plaintiff to amend his complaint to add the new proposed Defendants .




                                                9


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 9 of 18 PageID #: 1184
        C.     Current Defendants

        Finally, as to Plaintiff’s request to amend the claims in his complaint against

 Defendants Niner and Walker, as noted previously, the Court should consider whether the

 proposed amendment “is brought in bad faith, for dilatory purposes, results in undue delay

 or prejudice to the opposing party, or would be futile.” Crawford, 53 F.3d at 753. Notice

 and substantial prejudice to the opposing party are particularly critical factors in

 determining whether a court should grant an amendment. Coe v. Bell, 161 F.3d 320, 341–

 42 (6th Cir. 1998) (quoting Brooks v. Celeste, 39 F.3d 125, 130 (6th Cir. 1994)). The stage

 of the litigation is also relevant, particularly to the issue of prejudice to the opposing party.

 See e.g., Wade v. Knoxville Utilities Bd., 259 F.3d 452, 459 (6th Cir. 2001) (providing that

 “[w]hen amendment is sought at a late stage in the litigation, there is an increased burden

 to show justification for failing to move earlier.”); Duggins v. Steak ‘N Shake, Inc., 195

 F.3d 828, 834 (6th Cir. 1999) (noting that “allowing amendment after the close of discovery

 creates significant prejudice[.]”).

        This case is set for trial on February 2, 2021, and the deadline for all discovery

 expired on August 3, 2020 [Doc. 98 p. 1], which is the date Plaintiff submitted his motion

 to amend his complaint [Doc. 127 p. 16]. Thus, given the age of this case and the late stage

 of this litigation, the potential prejudice to the remaining Defendants outweighs the

 prejudice to Plaintiff in denying his motion to amend. Accordingly, the Court does not

 find it appropriate to allow Plaintiff to amend his complaint, at this juncture, as to current

 Defendants.

                                                10


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 10 of 18 PageID #:
                                   1185
        D.     Conclusion

        For all of the reasons set forth above, Plaintiff’s motion to amend his complaint

 [Doc. 127] will be DENIED.

 IV.    DEFENDANT WALKER’S MOTION FOR SUMMARY JUDGMENT

        Defendant Walker has filed a motion for summary judgment in which he asserts that

 Plaintiff filed an action arising out of the same events underlying his complaint with the

 Tennessee Claims Commission (“TCC”) and thereby waived his right to file this action

 [Doc. 119]. Defendant Walker also argues that he had no personal involvement in any

 decisions regarding Plaintiff’s medical care, including any referral to specialists [Id.]. In

 support of this motion, Defendant Walker filed an affidavit [Doc. 119-1], a copy of

 Plaintiff’s TCC complaint [Doc. 119-2], a memorandum [Doc. 120], and a statement of

 undisputed facts [Doc. 121]. Plaintiff filed an untimely response to this motion in which

 he generally relies on his medical records, letters from non-experts, and his unsworn filings

 [Doc. 130]. Defendant Walker filed a reply [Doc. 131]. For the reasons set forth below,

 Defendant Walker’s motion for summary judgment [Doc. 119] will be GRANTED.

        A.     Standard

        Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall

 grant summary judgment if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” In ruling on a

 motion for summary judgment, the court must draw all reasonable inferences in favor of

 the nonmoving party. McLean v. 988011 Ontario Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

                                              11


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 11 of 18 PageID #:
                                   1186
 As such, the moving party has the burden of conclusively showing the lack of any genuine

 issue of material fact. Smith v. Hudson, 600 F.2d 60, 63 (6th Cir. 1979). “The non-moving

 party, on the other hand, must present sufficient evidence from which a jury could

 reasonably find for him.” Jones v. Muskegon Cnty., 625 F.3d 935, 940 (6th Cir. 2010).

 The Court must then determine “‘whether the evidence presents sufficient disagreement to

 require submission to a jury or whether it is so one-sided that one party must prevail as a

 matter of law.’” Id. (quoting Anderson v. Liberty Lobby Inc., 477 U.S. 242, 252 (1986))

        B.     Analysis

        Plaintiff’s claim proceeding against Defendant Walker arises out of his allegation

 that this Defendant and/or former Defendant Byrge “denied his physicians’ requests for

 referrals to eye specialists” [Doc. 13 p. 8]. However, Defendant Walker has presented

 evidence, though his own sworn declaration, that he was not personally involved in medical

 clinical decisions, including requests for and referrals to specialized medical care, and

 specifically, had no personal involvement with Farr’s medical care [Doc. 119-1 p. 1–2].

 Thus, Defendant Walker has met his burden to show that he did not directly participate,

 encourage, authorize, or acquiesce in any violation of Plaintiff’s constitutional rights such

 that he may be liable for Plaintiff’s Eighth Amendment claim against him under § 1983.

 Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (finding that knowledge of a

 prisoner’s grievance and a failure to respond or remedy the complaint was insufficient to

 impose liability on supervisory personnel under § 1983).




                                              12


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 12 of 18 PageID #:
                                   1187
        While Plaintiff generally relies on his medical records to oppose Defendant

 Walker’s motion [Doc. 130 p. 1], he has cited no proof in the record to dispute Defendant

 Walker’s sworn testimony that he had no involvement in Plaintiff’s medical care, including

 any request for or referral to specialized care. Thus, Plaintiff has failed to meet his burden

 to present evidence from which a reasonable jury could find that Defendant Walker

 perceived and disregarded any substantial risk of serious harm to Plaintiff, as required to

 find in Plaintiff’s favor. Farmer v. Brennan, 511 U.S. 825, 839 (1994).2

        Accordingly, Defendant Walker’s motion for summary judgment [Doc. 119] will

 be GRANTED.

 V.     PLAINTIFF’S MOTION FOR RECONSIDERATION

        In his motion for reconsideration, which the Court liberally construes to seek relief

 under Rule 54(b) of the Federal Rules of Civil Procedure, Plaintiff requests that the Court

 reconsider its decision to grant summary judgment to former Defendants Centurion of

 Tennessee (“Centurion”), Corizon, Crump, and Lynndy Byrge [Doc. 130]. Plaintiff

 generally alleges that these former Defendants “did not provide him with appropriate levels

 of health care,” and thus, violated his Eighth Amendment rights. In support, Plaintiff relies

 on his medical records and two opinion letters from non-expert individuals, one of whom



        2
           As noted above, Defendant Walker also seeks summary judgment based on his assertion
 that Plaintiff filed a claim with the TCC that is identical to his claims in this matter, and Tenn.
 Code Ann. § 9-8-307(b) therefore bars Plaintiff’s claims [Doc. 120 p. 3–4]. This appears to be a
 potentially valid argument for dismissal without prejudice of Plaintiff’s claims against Defendant
 Walker [Doc. 119-2]. White by Swafford v. Gerbitz, 860 F.2d 661, 664–65 (6th Cir. 1988).
 However, as Defendant Walker has also presented undisputed evidence that he was not involved
 in Plaintiff’s medical care, the Court will grant summary judgment on this ground instead.
                                                   13


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 13 of 18 PageID #:
                                   1188
 is Plaintiff’s sister [Doc. 130 p. 1; Doc. 63 p. 50; Doc. 127-2].3 All former Defendants

 filed responses in opposition to this motion [Docs. 136, 137, 138].

         As set forth above, while the Court granted summary judgment to former

 Defendants Crump, Byrge, Centurion, and Corizon [Doc. 100], it declined to enter a final

 judgment against them [Doc. 106]. Thus, this decision “may be revised at any time before

 the entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”

 See Fed. R. Civ. P. 54(b). However, courts generally only reconsider interlocutory orders

 where there is “(1) an intervening change of controlling law; (2) new evidence available;

 or (3) a need to correct a clear error or prevent manifest injustice.” Rodriguez v. Tenn.

 Laborers Health & Welfare Fund, 89 F. App’x. 949, 959 (6th Cir. 2004) (citing Reich v.

 Hall Holding Co., 990 F. Supp. 955, 965 (N.D. Ohio 1998)).

         Plaintiff has not established that he is entitled to relief under Rule 54(b). First, in

 granting the former Defendants’ motion for summary judgment, the Court considered all

 of Plaintiff’s medical records that were in the record at that time. Plaintiff has not specified

 which, if any, of the additional medical records that he now seeks to rely on amount to

 “new evidence” that would merit revision, under Rule 54(b), of the Court’s prior order

 granting summary judgment. Moreover, Plaintiff has not alleged any change in the relevant


         3
          Although the Court has located one of the two letters referenced by Plaintiff, namely, the
 one filed by his sister [Doc. 63 at 50], the Court has examined all of Plaintiff’s filings in the record
 and has not found any letter from “Johnson.” The Court notes that Plaintiff later filed a letter
 asking the Court to advise whether he had filed, inter alia, an opinion letter from Garry Johnson
 [Doc. 139]. Plaintiff also states that he relies on his own declaration to support his motion for
 reconsideration [Doc. 130 p. 1], but the Court’s examination of the record has not revealed any
 declaration or other sworn filing from Plaintiff. Nevertheless, the Court has reviewed the entire
 record before it in making its determination on Plaintiff’s motion for reconsideration.
                                                    14


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 14 of 18 PageID #:
                                   1189
 law, any clear error, or manifest injustice. Thus, Plaintiff’s motion for reconsideration

 [Doc. 130 p. 1] will be DENIED.

 VI.    PLAINTIFF’S MOTION TO APPOINT COUNSEL

        Plaintiff also filed a motion to appoint counsel, along with his motion for

 reconsideration [Doc. 130 at 2–3]. In this motion, Plaintiff does not address his lack of

 opposition to his former attorney’s motion to withdraw, but insists that he needs the Court

 to appoint counsel to represent him due to, inter alia, his incarceration and his inability to

 obtain discovery or retain an expert witness [Id.]. Appointment of counsel in a civil

 proceeding is not a constitutional right, but a privilege justified only in exceptional

 circumstances. Lavado v. Keohane, 992 F.2d 601, 605‒6 (6th Cir. 1993). A district court

 has discretion to determine whether to appoint counsel for an indigent plaintiff. Reneer v.

 Sewell, 975 F.2d 258, 261 (6th Cir. 1992) (stating that the appointment of counsel to civil

 litigations is “left to the sound discretion of the district court” and “will be overturned only

 when the denial of counsel results in fundamental unfairness impinging on due process

 rights” (internal quotation marks omitted)). In exercising its discretion, factors that the

 district court should consider include the nature of the case, whether the issues are legally

 or factually complex, and the plaintiff’s ability to present his claims. Lavado, 992 F.2d at

 606.

        Notably, this is a § 1983 civil rights action that, at this point, involves only Plaintiff’s

 single claim for violation of the Eighth Amendment against Defendant. Niner. The Court

 does not find that such claim, standing alone, is overly complex such that appointment of

                                                15


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 15 of 18 PageID #:
                                   1190
 counsel is warranted. While this claim may require Plaintiff to present expert testimony,

 Plaintiff has stated in his filings that he will present such testimony through Dr. R. Keith

 Shuler, Jr. [see, e.g., Doc. 80 p. 16]. Plaintiff requested a subpoena form for Dr. Shuler,

 presumably for discovery purposes, and the Clerk provided such form [Doc. 78]. Thus, it

 does not appear that Plaintiff requires appointed counsel to obtain an expert witness to

 support his claim. See Fed. R. Evid. 706. Further, it is apparent from Plaintiff’s filings

 that he has been able to adequately present this claim. Thus, after considering the relevant

 factors, the Court finds that this is not an extraordinary case where Plaintiff would be

 entitled to appointment of counsel. Accordingly, Plaintiff’s motion to appoint counsel

 [Doc. 130 p. 2–3] will be DENIED.

 VII.   PLAINTIFF’S MOTION FOR DISCOVERY

        Plaintiff has also filed a motion for discovery, dated August 3, 2020, in which he

 sets forth discovery requests for current and former Defendants [Doc. 126]. Defendant

 Walker filed a response in opposition in which he notes that the deadline for completion of

 discovery in this case expired on August 3, 2020 [Doc. 129; Doc. 98 p. 1].

        The Court notes that, although labeled a “motion,” Plaintiff does not appear to seek

 relief from the Court, but rather, sets forth discovery requests for current and former

 Defendants [Doc. 126]. However, this Court’s local rule provides that parties generally

 should not file discovery requests with the Court. See E.D.TN. LR 5.3. Accordingly,

 Plaintiff’s motion for discovery [Doc. 126] will be DENIED. However, because Plaintiff

 was represented by counsel when the Court entered its most recent scheduling order [Doc.

                                             16


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 16 of 18 PageID #:
                                   1191
 98], and the Court is allowing Plaintiff’s counsel to withdraw from that representation, as

 set forth above, Defendant Niner will be DIRECTED to respond to Plaintiff’s discovery

 requests, contained in this motion. Additionally, the Court’s scheduling order [Doc. 98]

 will be AMENDED to the extent that the deadline for completion of discovery in this

 action will be November 6, 2020, and the deadline for dispositive motions will be

 November 27, 2020.

 VIII. CONCLUSION

        For the reasons set forth above:

        1.     Defendant Niner’s motion to dismiss [Doc. 109] is DENIED;

        2.     Plaintiff’s counsel’s motion to withdraw [Doc. 124] is GRANTED and the
               Clerk is DIRECTED to remove his designation as Plaintiff’s counsel from
               the Court’s docket sheet;

        3.     Defendant Walker’s motion for summary judgment [Doc. 119] is
               GRANTED;

        4.     Plaintiff’s motion for reconsideration of the Court’s decision to grant
               summary judgment to former Defendants Crump, Byrge, Centurion, and
               Corizon [Doc. 130] is DENIED;

        5.     Plaintiff’s motion to appoint counsel [Doc. 130] is DENIED;

        6.     Plaintiff’s motion to amend his complaint [Doc. 127] is DENIED;

        7.     Plaintiff’s motion for discovery [Doc. 126] is DENIED, but Defendant Niner
               is DIRECTED to treat this filing as a request for discovery;

        8.     The Court’s scheduling order [Doc. 98] is AMENDED to the extent that the
               deadline for completion of discovery in this action will be November 6, 2020,
               and the deadline for dispositive motions will be November 27, 2020; and

        9.     Plaintiff is further ORDERED to immediately inform the Court and
               Defendants or their counsel of record of any address changes in writing.
                                             17


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 17 of 18 PageID #:
                                   1192
             Pursuant to Local Rule 83.13, it is the duty of a pro se party to promptly
             notify the Clerk and the other parties to the proceedings of any change in his
             or her address, to monitor the progress of the case, and to prosecute or defend
             the action diligently. E.D.TN. L.R. 83.13. Failure to provide a correct
             address to this Court within fourteen (14) days of any change in address may
             result in the dismissal of this action.

       ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            18


Case 3:16-cv-00387-TAV-HBG Document 145 Filed 10/06/20 Page 18 of 18 PageID #:
                                   1193
